Case 2:20-cv-10172-MCA-MAH Document 1 Filed 08/07/20 Page 1 of 39 PageID: 1



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY

                                                  :
TEVA BRANDED PHARMACEUTICAL                       :   Civil Action No. __________
PRODUCTS R&D, INC., and                           :
NORTON (WATERFORD) LTD.,                          :
                                                  :
                       Plaintiffs,                :
                                                  :
               v.                                 :
                                                  :
CIPLA LTD.,                                       :
                                                  :
                       Defendant.                 :
                                                  :

                                          COMPLAINT

               Plaintiffs Teva Branded Pharmaceutical Products R&D, Inc. (“Teva”) and Norton

(Waterford) Ltd. (“Norton”) (collectively, “Plaintiffs”), by their attorneys, for their Complaint,

allege as follows:

               1.      This is an action for patent infringement under the patent laws of the United

States, 35 U.S.C. § 100 et seq., which arises out of the submission by Cipla Ltd. (“Cipla”) of

Abbreviated New Drug Application (“ANDA”) No. 211434 to the U.S. Food and Drug

Administration (“FDA”) seeking approval to commercially manufacture, use, offer for sale, sell,

and/or import generic versions of Plaintiffs’ Qvar® (beclomethasone dipropionate) products prior

to the expiration of U.S. Patent Nos. 9,463,289 (the “’289 patent”), 9,808,587 (the “’587 patent”),

10,022,509 (the “’509 patent”); 10,022,510 (the “’510 patent”); 10,086,156 (the “’156 patent”),

and 10,561,808 (the “’808 patent”). Collectively, the ’289 patent, ’587 patent, ’509 patent, ’510

patent, ’156 patent, and ’808 patent are referred to herein as the “Patents-in-Suit.”




                                                 1
Case 2:20-cv-10172-MCA-MAH Document 1 Filed 08/07/20 Page 2 of 39 PageID: 2



                                            PARTIES

                                               Teva

               2.      Plaintiff Teva is a company organized under the laws of the State of

Delaware with its principal place of business at 145 Brandywine Parkway, West Chester,

Pennsylvania 19380. In addition, Teva has a place of business at 400 Interpace Parkway #3,

Parsippany, New Jersey 07054.

               3.      Plaintiff Norton is a private limited company organized under the laws of

the Republic of Ireland and having its registered office at Unit 301, IDA Industrial Park, Waterford

X91 WK68, Republic of Ireland. Norton trades, i.e., does business, as Ivax Pharmaceuticals

Ireland and as Teva Pharmaceuticals Ireland.

                                               Cipla

               4.      On information and belief, Defendant Cipla is a company organized and

existing under the laws of the Republic of India with its principal place of business at Cipla House,

Peninsula Business Park, Ganpatrao Kadam Marg, Lower Parel, Mumbai 400 013, Maharashtra,

India. On information and belief, Cipla is in the business of, among other things, manufacturing

and selling generic versions of branded pharmaceutical drugs.

               5.      On information and belief, Cipla knows and intends that upon approval of

Cipla’s ANDA, Cipla will manufacture and directly or indirectly market, sell, and distribute

Cipla’s 0.04 MG/INH and 0.08 MG/INH Beclomethasone Dipropionate Metered Aerosol

Inhalation Products (“Cipla’s ANDA Products”) throughout the United States, including in New

Jersey.




                                                 2
Case 2:20-cv-10172-MCA-MAH Document 1 Filed 08/07/20 Page 3 of 39 PageID: 3



                                JURISDICTION AND VENUE

                6.    Plaintiffs incorporate each of the preceding paragraphs 1–5 as if fully set

forth herein.

                7.    This Court has subject matter jurisdiction over this action pursuant to 28

U.S.C. §§ 1331, 1338(a), 2201, and 2202.

                8.    Based on the facts and causes alleged herein, and for additional reasons to

be further developed through discovery if necessary, this Court has personal jurisdiction over

Cipla.

                9.    This Court has personal jurisdiction over Cipla because, among other

things, Cipla has purposefully availed itself of the benefits and protections of New Jersey’s laws

such that it should reasonably anticipate being haled into court here. On information and belief,

Cipla develops, manufactures, imports, markets, offers to sell, sells, and/or imports generic drugs

throughout the United States, including in New Jersey, and therefore transacts business within

New Jersey, and/or has engaged in systematic and continuous business contacts within New Jersey.

                10.   In addition, this Court has personal jurisdiction over Cipla because, among

other things, on information and belief: (1) Cipla filed Cipla’s ANDA for the purpose of seeking

approval to engage in the commercial manufacture, use, offer for sale, sale, and/or importation of

Cipla’s ANDA Products in the United States, including in New Jersey; and (2) upon approval of

Cipla’s ANDA, Cipla will market, distribute, offer for sale, sell, and/or import Cipla’s ANDA

Products in the United States, including in New Jersey, and will derive substantial revenue from

the use or consumption of Cipla’s ANDA Products in New Jersey. See Acorda Therapeutics Inc.

v. Mylan Pharm. Inc., 817 F.3d 755, 763 (Fed. Cir. 2016). On information and belief, upon

approval of Cipla’s ANDA, Cipla’s ANDA Products will, among other things, be marketed,




                                                3
Case 2:20-cv-10172-MCA-MAH Document 1 Filed 08/07/20 Page 4 of 39 PageID: 4



distributed, offered for sale, sold, and/or imported in New Jersey; prescribed by physicians

practicing in New Jersey; dispensed by pharmacies located within New Jersey; and/or used by

patients in New Jersey, all of which would have a substantial effect on New Jersey.

                11.     In addition, this Court has personal jurisdiction over Cipla because Cipla

regularly (1) engages in patent litigation concerning Cipla’s ANDA Products in this District, (2)

does not contest personal jurisdiction in this District, and (3) purposefully avails itself of the rights

and benefits of this Court by asserting claims and/or counterclaims in this District. See, e.g.,

Celgene Corp. v. Cipla Ltd., Civil Action No. 19-14731 (SDW)(LDW) (D.N.J.); Cubist Pharm.

LLC v. Cipla USA, Inc. & Cipla Ltd., Civil Action No. 19-12920 (BRM)(ZNQ) (D.N.J.), Celgene

Corp. v. Cipla Ltd., Civil Action No. 18-8964 (SDW)(LDW) (D.N.J.); Celgene Corp. v. Cipla

Ltd., Civil Action No. 18-11262 (SDW)(LDW) (D.N.J.); Valeant Pharm. North Am. LLC et al. v.

Cipla Ltd. et al., Civil Action No. 18-14225 (PGS)(LHG) (D.N.J.); AstraZeneca AB et al. v. Cipla

Ltd. et al., Civil Action No. 16-9583 (RMB)(JS) (D.N.J.).

                12.     For the above reasons, it would not be unfair or unreasonable for Cipla to

litigate this action in this District, and the Court has personal jurisdiction over it here.

                                               VENUE

                13.     Plaintiffs incorporate each of the proceeding paragraphs 1–12 as if fully set

forth herein.

                14.     Venue is proper in this District under 28 U.S.C. §§ 1391 and 1400(b) with

respect to Cipla, at least because, on information and belief, Cipla is a foreign corporation that may

be sued in any judicial district in which it is subject to the Court’s personal jurisdiction.




                                                   4
Case 2:20-cv-10172-MCA-MAH Document 1 Filed 08/07/20 Page 5 of 39 PageID: 5



                                        BACKGROUND

               15.    Teva is the holder of New Drug Application (“NDA”) No. 20911 for Qvar®

40 mcg and Qvar® 80 mcg (beclomethasone dipropionate HFA 40 mcg and 80 mcg) Inhalation

Aerosol. Teva’s Qvar® inhalers are approved by FDA for maintenance treatment of asthma as

prophylactic therapy in patients 5 years of age and older.

                                         The ’289 Patent

               16.    The ’289 patent, entitled “Dose Counters for Inhalers, Inhalers and Methods

of Assembly Thereof” (Exhibit A), duly and legally issued on October 11, 2016.

               17.    Norton is the owner and assignee of the ’289 patent.

               18.    The ’289 patent is listed in connection with Qvar® in the Orange Book.

               19.    Claim 1 of the ’289 patent claims:

               An inhaler for metered dose inhalation, the inhaler comprising:

                      a main body having a canister housing,

                      a medicament canister, which is moveable relative to the
                      canister housing and retained in a central outlet port of the
                      canister housing arranged to mate with a canister fire stem
                      of the medicament canister, and

                      a dose counter having an actuation member having at least
                      a portion thereof located in the canister housing for
                      operation by movement of the medicament canister,

                      wherein the canister housing has an inner wall, and a first
                      inner wall canister support formation extending inwardly
                      from a main surface of the inner wall, and

                      wherein the canister housing has a longitudinal axis X
                      which passes through the center of the central outlet port,

                      the inner wall canister support formation, the actuation
                      member, and the central outlet port lying in a common
                      plane coincident with the longitudinal axis X.




                                                 5
Case 2:20-cv-10172-MCA-MAH Document 1 Filed 08/07/20 Page 6 of 39 PageID: 6



                                       The ’587 Patent

              20.    The ’587 patent, entitled “Dose Counter for Inhaler Having an Anti-Reverse

Rotation Actuator” (Exhibit B), duly and legally issued on November 7, 2017.

              21.    Norton is the owner and assignee of the ’587 patent.

              22.    The ’587 patent is listed in connection with Qvar® in the Orange Book.

              23.    Claim 1 of the ’587 patent claims:

              An inhaler for metered dose inhalation, the inhaler comprising:

                     a main body having a canister housing,

                     a medicament canister, which is moveable relative to the
                     canister housing and retained in a central outlet port of the
                     canister housing arranged to mate with a canister fire stem
                     of the medicament canister, and

                     a dose counter having an actuation member having at least
                     a portion thereof located in the canister housing for
                     operation by movement of the medicament canister,

                     wherein the canister housing has an inner wall, and a first
                     inner wall canister support formation extending inwardly
                     from a main surface of the inner wall,

                     wherein the canister housing has a longitudinal axis X
                     which passes through the center of the central outlet port,
                     and

                     wherein the first inner wall canister support formation, the
                     actuation member, and the central outlet port lie in a
                     common plane coincident with the longitudinal axis X such
                     that the first inner wall canister support formation protects
                     against unwanted actuation of the dose counter by reducing
                     rocking of the medicament canister relative to the main
                     body of the inhaler.

              24.    Claim 12 of the ’587 patent claims:

              An inhaler for metered dose inhalation, the inhaler comprising:

                     a main body having a canister housing,



                                               6
Case 2:20-cv-10172-MCA-MAH Document 1 Filed 08/07/20 Page 7 of 39 PageID: 7




                  a medicament canister, which is moveable relative to the
                  canister housing and retained in a central outlet port of the
                  canister housing arranged to mate with a canister fire stem
                  of the medicament canister, and

                  a dose counter having an actuation member having at least
                  a portion thereof located in the canister housing for
                  operation by movement of the medicament canister,

                  wherein the canister housing has an inner wall, and a first
                  inner wall canister support formation extending inwardly
                  from a main surface of the inner wall,

                  wherein the canister housing has a longitudinal axis X
                  which passes through the center of the central outlet port,
                  and

                  wherein the first inner wall canister support formation, the
                  actuation member, and the central outlet port lie in a
                  common plane coincident with the longitudinal axis X such
                  that the first inner wall canister support formation protects
                  against dose count errors by reducing rocking of the
                  medicament canister towards or away from the actuation
                  member.

           25.    Claim 13 of the ’587 patent claims:

           An inhaler for metered dose inhalation, the inhaler comprising:

                  a main body having a canister housing,

                  a medicament canister retained in the canister housing and
                  movable relative thereto, and a dose counter, the dose
                  counter having an actuation member having at least a
                  portion thereof located in the canister housing for operation
                  by movement of the medicament canister,

                  wherein the canister housing has an inner wall, and a first
                  inner wall canister support formation extending inwardly
                  from a main surface of the inner wall,

                  wherein the canister housing has an aperture formed in the
                  inner wall through which the portion of the actuation
                  member extends, and




                                            7
Case 2:20-cv-10172-MCA-MAH Document 1 Filed 08/07/20 Page 8 of 39 PageID: 8



                      wherein the first inner wall canister support formation
                      extends from the main surface of the inner wall to the
                      aperture.

                                        The ’509 Patent

              26.     The ’509 patent, entitled “Dose Counter for Inhaler Having a Bore and Shaft

Arrangement” (Exhibit C), duly and legally issued on July 17, 2018.

              27.     Norton is the owner and assignee of the ’509 patent.

              28.     The ’509 patent is listed in connection with Qvar® in the Orange Book.

              29.     Claim 1 of the ’509 Patent claims:

              A dose counter for an inhaler, the dose counter having a display tape
              arranged to be incrementally driven from a tape stock bobbin onto
              an incremental tape take-up drive shaft, the bobbin having an
              internal bore supported by and for rotation about a support shaft, at
              least one of the bore and the support shaft having a radially
              extending protrusion having a leading portion edge, a trailing
              portion edge, wherein at least one of the leading portion edge and
              the trailing portion edge are tapered, and a friction edge between the
              leading portion edge and the trailing portion edge, wherein the
              friction edge is substantially parallel to a longitudinal axis of the
              support shaft and the leading portion edge and trailing portion edge
              are not parallel to the longitudinal axis of the support shaft, and the
              friction edge is resiliently biased into frictional engagement with the
              other of the bore and support shaft with longitudinally extending
              mutual frictional interaction and wherein the friction edge extends
              further in a longitudinal direction than the protrusion extends
              radially.

                                        The ’510 Patent

              30.     The ’510 patent, entitled “Dose Counters for Inhalers, Inhalers and Methods

of Assembly Thereof” (Exhibit D), duly and legally issued on July 17, 2018.

              31.     Norton is the owner and assignee of the ’510 patent.

              32.     The ’510 patent is listed in connection with Qvar® in the Orange Book.

              33.     Claim 1 of the ’510 patent claims:




                                                8
Case 2:20-cv-10172-MCA-MAH Document 1 Filed 08/07/20 Page 9 of 39 PageID: 9



           An inhaler comprising a dose counter and dose counter viewing
           window, the inhaler being configured to be readied by priming
           before first use and the dose counter comprising:

                  a tape system having a main elongate tape structure, dosing
                  Indicia located on the main elongate tape structure, tape
                  positioning indicia located on the main elongate tape
                  structure, a tape size marker located on the main elongate
                  tape structure indicating a number of dosing indicia on the
                  main elongate tape structure, and priming indicia located
                  on the main elongate tape structure, the priming indicia
                  being located between the dosing indicia and a first end of
                  the main elongate tape structure and visible in the dose
                  counter viewing window before priming before first use,
                  and

                  wherein the first end of the main elongate tape structure is
                  fixed to a tape reel shaft and a second end of the main
                  elongate tape structure is attached to a stock bobbin, and
                  wherein the main elongate tape structure is around both the
                  stock bobbin and tape reel shaft when the priming indicia is
                  visible in the dose counter viewing window before priming
                  before first use.


           34.    Claim 10 of the ’510 patent claims:

           An inhaler comprising a dose counter and dose counter viewing
           window, the inhaler being configured to be readied by priming
           before first use and the dose counter comprising:

                  a tape system having a main elongate tape structure, dosing
                  indicia located on the main elongate tape structure, tape
                  positioning indicia located on the main elongate tape
                  structure, and a tape size marker located on the main
                  elongate tape structure indicating a number of dosing
                  indicia on the main elongate tape structure, wherein the
                  tape size marker is positioned between a first end of the
                  main elongate tape structure and the tape positioning
                  indicia,

                  wherein the first end of the main elongate tape structure is
                  fixed to a tape reel shaft and a second end of the main
                  elongate tape structure is attached to a stock bobbin, and
                  wherein the tape is around both the stock bobbin and tape
                  reel shaft and a portion of the main elongate tape structure



                                            9
Case 2:20-cv-10172-MCA-MAH Document 1 Filed 08/07/20 Page 10 of 39 PageID: 10



                      between the tape positioning indicia and the dosing indicia
                      is visible in the dose counter viewing window before
                      priming before first use.

              35.     Claim 20 of the ’510 patent claims:

              An inhaler comprising a dose counter and dose counter viewing
              window, the inhaler being configured to be readied by priming
              before first use and the dose counter comprising:

                      a tape system having a main elongate tape structure, dosing
                      indicia located on the main elongate tape structure, tape
                      positioning indicia located on the main elongate tape
                      structure so as to be visible in the dose counter viewing
                      window before priming before first use, and priming
                      indicia located on the main elongate tape structure, the
                      priming indicia being located between the tape positioning
                      indicia and the dosing indicia,

                      wherein a first end of the main elongate tape structure is
                      attached to a stock bobbin and a second end of the main
                      elongate tape structure is fixed to a tape reel shaft, and
                      wherein the main elongate tape structure is around both the
                      stock bobbin and tape reel shaft when the priming indicia is
                      visible in the dose counter viewing window before priming
                      before first use.

                                        The ’156 Patent

              36.     The ’156 patent, entitled “Dose Counter for Inhaler and Method of Counting

Doses” (Exhibit E), duly and legally issued on October 2, 2018.

              37.     Norton is the owner and assignee of the ’156 patent.

              38.     The ’156 patent is listed in connection with Qvar® in the Orange Book.

              39.     Claim 1 of the ’156 patent claims:

              A dose counter for a metered dose inhaler having a body arranged
              to retain a medicament canister of predetermined configuration for
              movement of the medicament canister relative thereto, the
              medicament canister containing an active drug; the dose counter
              comprising:

                      a ratchet wheel having a plurality of circumferentially



                                               10
Case 2:20-cv-10172-MCA-MAH Document 1 Filed 08/07/20 Page 11 of 39 PageID: 11



                      spaced teeth,

                      an actuator comprising an actuator pawl arranged to engage
                      with a first tooth of the ratchet wheel, wherein the actuator
                      can be driven in response to canister motion to drive the
                      ratchet wheel to rotate,

                      a count pawl arranged to engage with a second tooth of the
                      ratchet wheel, wherein as the ratchet wheel is driven by the
                      actuator to rotate, the count pawl rides along a forward
                      surface of the second tooth and resiliently jumps over the
                      second tooth, and

                      a dosage indicator associated with the count pawl,

                      wherein the actuator is arranged to define a first reset
                      position in which the actuator pawl is brought into
                      engagement with the first tooth,

                      wherein the actuator is further arranged such that, during a
                      canister fire sequence, when the actuator is in a second
                      position, which is after the first reset position and at a
                      canister fire configuration, the medicament canister fires
                      medicament before the dose counter reaches a count
                      configuration, and when the actuator is in a third position
                      after the second position, the count pawl resiliently jumps
                      over the second tooth and the dose counter reaches the
                      count configuration, whereby the dosage indicator has
                      indicated a count,

                      wherein, in the canister fire configuration, the actuator pawl
                      is below a datum plane which passes through a shoulder of
                      a valve stem block configured to receive the medicament
                      canister.


                                        The ’808 Patent

              40.     The ’808 patent, entitled “Dose Counter for Inhaler Having an Anti-Reverse

Rotation Actuator” (Exhibit F), duly and legally issued on February 18, 2020.

              41.     Norton is the owner and assignee of the ’808 patent.

              42.     The ’808 patent is listed in connection with Qvar® in the Orange Book.




                                                11
Case 2:20-cv-10172-MCA-MAH Document 1 Filed 08/07/20 Page 12 of 39 PageID: 12



               43.     Claim 1 of the ’808 patent claims:

               A dose counter for an inhaler, the dose counter having a counter
               display arranged to indicate dosage information, a drive system
               arranged to move the counter display incrementally in a first
               direction from a first station to a second station in response to
               actuation input, wherein a regulator is provided which is arranged to
               act upon the counter display at the first station to regulate motion of
               the counter display at the first station to incremental movements.

                                  INFRINGEMENT BY CIPLA

               44.     By letter dated June 24, 2020 (“Cipla’s Notice Letter”), Cipla notified Teva

that it had filed a Paragraph IV Certification with respect to the Patents-in-Suit and was seeking

approval from the FDA to engage in the commercial manufacture, use, offer for sale, sale, and/or

importation of Cipla’s ANDA Products prior to the expiration of the Patents-in-Suit.              On

information and belief, Cipla’s ANDA contains a Paragraph IV Certification asserting that Patents-

in-Suit will not be infringed by the manufacture, use, offer for sale, sale, or importation of Cipla’s

ANDA Products, or alternatively, that the Patents-in-Suit are invalid.

               45.     The purpose of Cipla’s submission of Cipla’s ANDA was to obtain approval

under the Federal Food, Drug and Cosmetic Act to engage in the commercial manufacture, use,

offer for sale, sale, and/or importation of Cipla’s ANDA Products prior to the expiration of the

Patents-in-Suit.

               46.     In Cipla’s Notice Letter, Cipla stated that the subject of Cipla’s ANDA is

“Beclomethasone Dipropionate Metered Aerosol Inhalation, 0.04 MG/INH and 0.08 MH/IMH,

which contains beclomethasone dipropionate equivalent to 40 mcg and 80 mcg beclomethasone

base respectively.”

               47.     In Cipla’s Notice Letter, Cipla stated that the active ingredient of Cipla’s

ANDA Products is beclomethasone dipropionate.




                                                 12
Case 2:20-cv-10172-MCA-MAH Document 1 Filed 08/07/20 Page 13 of 39 PageID: 13



                48.    In Cipla’s Notice Letter, Cipla stated that the proposed dosage strengths of

Cipla’s ANDA Products are equivalent to 40 mcg and 80 mcg beclomethasone base.

                49.    In Cipla’s Notice Letter, Cipla stated that the dosage form of Cipla’s ANDA

Products is a “metered aerosol inhalation for oral use.”

                50.    Cipla’s Notice Letter purported to provide Teva with an Offer of

Confidential Access (“OCA”) to portions of Cipla’s ANDA. That offer, however, was subject to

various unreasonably restrictive conditions.

                51.    By correspondence and phone, counsel for Teva and counsel for Cipla

discussed the terms of Cipla’s OCA.

                52.    On July 2, 2020, Teva’s counsel sent Cipla’s counsel a letter identifying

various unreasonably restrictive terms in Cipla’s OCA, including but not limited to restrictions on

the conduct of Teva’s outside counsel in future post-grant and FDA proceedings, prohibitions on

providing information to outside consultants, choice of law, and limitations on the scope of

documents Cipla would provide to Teva.

                53.    On July 9, 2020, counsel for Cipla sent Counsel for Teva a revised OCA.

That offer addressed some of Teva’s concerns but remained unreasonably restrictive, including

with respect to prohibitions on the future conduct of Teva’s outside counsel, disclosure of Cipla’s

information to Teva’s outside consultants, among other concerns. Cipla refused to provide the

documents and materials requested by Teva and necessary to evaluate Cipla’s ANDA Products for

infringement.

                54.    On July 16, 2020, Teva’s counsel sent Cipla’s counsel a second letter,

reiterating Teva’s concerns regarding the restrictions in Cipla’s OCA, as well as the need for

specific materials to evaluate infringement.




                                                13
Case 2:20-cv-10172-MCA-MAH Document 1 Filed 08/07/20 Page 14 of 39 PageID: 14



               55.        In response to Teva’s letter, counsel for both parties met and conferred by

phone on July 22, 2020, during which the parties discussed the terms of Cipla’s OCA. Counsel

for Cipla emailed Teva’s counsel later that day purporting to recount a portion of the discussion.

               56.        On July 27, 2020, Teva’s counsel responded by email, explaining that

Cipla’s OCA remained inadequate due to unresolved concerns articulated in Teva’s July 2, 2020

and July 16, 2020 letters, as well as Cipla’s refusal to provide the materials necessary to evaluate

its ANDA products for infringement and requested by Teva. Teva’s counsel also expressed

concern that Cipla would not be able to provide necessary product samples in a timely fashion,

and requested a date certain by which such samples could be made available. Noting its belief that

the parties had reached an impasse in their negotiations, Teva’s counsel invited Cipla to continue

discussions if Cipla was willing to reconsider its position.

               57.        Teva’s counsel has not received a response to its July 27, 2020 email.

               58.        Cipla’s Notice Letter appends a document titled “Detailed Statement”

asserting that the commercial manufacture, use, or sale of Cipla’s ANDA Products will not infringe

any of the Patents-in-Suit. However, Cipla’s Notice Letter and “Detailed Statement” do not

provide information regarding Cipla’s ANDA Products sufficient to evaluate Cipla’s assertions of

noninfringement. Indeed, Cipla’s Notice Letter and “Detailed Statement” fail to provide any

information regarding Cipla’s ANDA Products beyond the unsupported and unexplained

assertions by Cipla’s attorneys that Cipla’s ANDA Products do not meet certain limitations of each

of the Patents-in-Suit.

               59.        This action is being commenced before the expiration of forty-five days

from the date of the receipt of Cipla’s Notice Letter.




                                                   14
Case 2:20-cv-10172-MCA-MAH Document 1 Filed 08/07/20 Page 15 of 39 PageID: 15



                          COUNT I – INFRINGEMENT BY CIPLA
                      OF THE ’289 PATENT UNDER 35 U.S.C. § 271(e)(2)

                60.    Plaintiffs incorporate each of the preceding paragraphs 1–59 as if fully set

forth herein.

                61.    Cipla’s submission of Cipla’s ANDA for the purpose of obtaining approval

to engage in the commercial manufacture, use, offer for sale, sale, and/or importation of Cipla’s

ANDA Products prior to the expiration of the ’289 patent was an act of infringement of the ’289

patent under 35 U.S.C. § 271(e)(2)(A).

                62.    On information and belief, the manufacture, use, offer for sale, sale,

marketing, distribution, and/or importation of Cipla’s ANDA Products would infringe at least

claim 1 of the ’289 patent, recited above, either literally or under the doctrine of equivalents.

                63.    On information and belief, Cipla will engage in the manufacture, use, offer

for sale, sale, marketing, distribution, and/or importation of Cipla’s ANDA Products immediately

and imminently upon FDA approval of Cipla’s ANDA.

                64.    On information and belief, the use of Cipla’s ANDA Products in accordance

with and as directed by Cipla’s proposed labeling for those products would infringe at least claim

1 of the ’289 patent, recited above.

                65.    On information and belief, Cipla plans and intends to, and will, actively

induce infringement of the ’289 patent when Cipla’s ANDA is approved, and plans and intends to,

and will, do so after approval.

                66.    On information and belief, Cipla knows that its ANDA Products and their

proposed labeling are especially made or adapted for use in infringing the ’289 patent and that its

ANDA Products and their proposed labeling are not suitable for substantial non-infringing use.




                                                 15
Case 2:20-cv-10172-MCA-MAH Document 1 Filed 08/07/20 Page 16 of 39 PageID: 16



On information and belief, Cipla plans and intends to, and will, contribute to infringement of the

’289 patent after approval of Cipla’s ANDA.

                67.    The foregoing actions by Cipla constitute and/or will constitute

infringement of the ’289 patent, active inducement of infringement of the ’289 patent, and

contribution to the infringement by others of the ’289 patent.

                68.    On information and belief, Cipla has acted with full knowledge of the ’289

patent and without a reasonable basis for believing that it would not be liable for infringing the

’289 patent, actively inducing infringement of the ’289 patent, and contributing to the infringement

by others of the ’289 patent.

                69.    Unless Cipla is enjoined from infringing the ’289 patent, actively inducing

infringement of the ’289 patent, and contributing to the infringement by others of the ’289 patent,

Plaintiffs will suffer irreparable injury. Plaintiffs have no adequate remedy at law.

                          COUNT II – INFRINGEMENT BY CIPLA
                      OF THE ’587 PATENT UNDER 35 U.S.C. § 271(e)(2)

                70.    Plaintiffs incorporate each of the preceding paragraphs 1–69 as if fully set

forth herein.

                71.    Cipla’s submission of Cipla’s ANDA for the purpose of obtaining approval

to engage in the commercial manufacture, use, offer for sale, sale, and/or importation of Cipla’s

ANDA Products prior to the expiration of the ’587 patent was an act of infringement of the ’587

patent under 35 U.S.C. § 271(e)(2)(A).

                72.    On information and belief, the manufacture, use, offer for sale, sale,

marketing, distribution, and/or importation of Cipla’s ANDA Products would infringe at least

claims 1, 12, and/or 13 of the ’587 patent, recited above, either literally or under the doctrine of

equivalents.



                                                16
Case 2:20-cv-10172-MCA-MAH Document 1 Filed 08/07/20 Page 17 of 39 PageID: 17



               73.     On information and belief, Cipla will engage in the manufacture, use, offer

for sale, sale, marketing, distribution, and/or importation of Cipla’s ANDA Products immediately

and imminently upon FDA approval of Cipla’s ANDA.

               74.     On information and belief, the use of Cipla’s ANDA Products in accordance

with and as directed by Cipla’s proposed labeling for those products would infringe at least claims

1, 12, and/or 13 of the ’587 patent, recited above.

               75.     On information and belief, Cipla plans and intends to, and will, actively

induce infringement of the ’587 patent when Cipla’s ANDA is approved, and plans and intends to,

and will, do so after approval.

               76.     On information and belief, Cipla knows that its ANDA Products and their

proposed labeling are especially made or adapted for use in infringing the ’587 patent and that its

ANDA Products and their proposed labeling are not suitable for substantial non-infringing use.

On information and belief, Cipla plans and intends to, and will, contribute to infringement of the

’587 patent after approval of Cipla’s ANDA.

               77.     The foregoing actions by Cipla constitute and/or will constitute

infringement of the ’587 patent, active inducement of infringement of the ’587 patent, and

contribution to the infringement by others of the ’587 patent.

               78.     On information and belief, Cipla has acted with full knowledge of the ’587

patent and without a reasonable basis for believing that it would not be liable for infringing the

’587 patent, actively inducing infringement of the ’587 patent, and contributing to the infringement

by others of the ’587 patent.




                                                 17
Case 2:20-cv-10172-MCA-MAH Document 1 Filed 08/07/20 Page 18 of 39 PageID: 18



                79.    Unless Cipla is enjoined from infringing the ’587 patent, actively inducing

infringement of the ’587 patent, and contributing to the infringement by others of the ’587 patent,

Plaintiffs will suffer irreparable injury. Plaintiffs have no adequate remedy at law.

                         COUNT III – INFRINGEMENT BY CIPLA
                      OF THE ’509 PATENT UNDER 35 U.S.C. § 271(e)(2)

                80.    Plaintiffs incorporate each of the preceding paragraphs 1–79 as if fully set

forth herein.

                81.    Cipla’s submission of Cipla’s ANDA for the purpose of obtaining approval

to engage in the commercial manufacture, use, offer for sale, sale, and/or importation of Cipla’s

ANDA Products prior to the expiration of the ’509 patent was an act of infringement of the ’509

patent under 35 U.S.C. § 271(e)(2)(A).

                82.    On information and belief, the manufacture, use, offer for sale, sale,

marketing, distribution, and/or importation of Cipla’s ANDA Products would infringe at least

claim 1 of the ’509 patent, recited above, either literally or under the doctrine of equivalents.

                83.    On information and belief, Cipla will engage in the manufacture, use, offer

for sale, sale, marketing, distribution, and/or importation of Cipla’s ANDA Products immediately

and imminently upon FDA approval of Cipla’s ANDA.

                84.    On information and belief, the use of Cipla’s ANDA Products in accordance

with and as directed by Cipla’s proposed labeling for those products would infringe at least claim

1 of the ’509 patent, recited above.

                85.    On information and belief, Cipla plans and intends to, and will, actively

induce infringement of the ’509 patent when Cipla’s ANDA is approved, and plans and intends to,

and will, do so after approval.




                                                 18
Case 2:20-cv-10172-MCA-MAH Document 1 Filed 08/07/20 Page 19 of 39 PageID: 19



                86.    On information and belief, Cipla knows that its ANDA Products and their

proposed labeling are especially made or adapted for use in infringing the ’509 patent and that its

ANDA Products and their proposed labeling are not suitable for substantial non-infringing use.

On information and belief, Cipla plans and intends to, and will, contribute to infringement of the

’509 patent after approval of Cipla’s ANDA.

                87.    The foregoing actions by Cipla constitute and/or will constitute

infringement of the ’509 patent, active inducement of infringement of the ’509 patent, and

contribution to the infringement by others of the ’509 patent.

                88.    On information and belief, Cipla has acted with full knowledge of the ’509

patent and without a reasonable basis for believing that it would not be liable for infringing the

’509 patent, actively inducing infringement of the ’509 patent, and contributing to the infringement

by others of the ’509 patent.

                89.    Unless Cipla is enjoined from infringing the ’509 patent, actively inducing

infringement of the ’509 patent, and contributing to the infringement by others of the ’509 patent,

Plaintiffs will suffer irreparable injury. Plaintiffs have no adequate remedy at law.

                          COUNT IV – INFRINGEMENT BY CIPLA
                      OF THE ’510 PATENT UNDER 35 U.S.C. § 271(e)(2)

                90.    Plaintiffs incorporate each of the preceding paragraphs 1–89 as if fully set

forth herein.

                91.    Cipla’s submission of Cipla’s ANDA for the purpose of obtaining approval

to engage in the commercial manufacture, use, offer for sale, sale, and/or importation of Cipla’s

ANDA Products prior to the expiration of the ’510 patent was an act of infringement of the ’510

patent under 35 U.S.C. § 271(e)(2)(A).




                                                19
Case 2:20-cv-10172-MCA-MAH Document 1 Filed 08/07/20 Page 20 of 39 PageID: 20



               92.     On information and belief, the manufacture, use, offer for sale, sale,

marketing, distribution, and/or importation of Cipla’s ANDA Products would infringe at least

claims 1, 10, and/or 20 of the ’510 patent, recited above, either literally or under the doctrine of

equivalents.

               93.     On information and belief, Cipla will engage in the manufacture, use, offer

for sale, sale, marketing, distribution, and/or importation of Cipla’s ANDA Products immediately

and imminently upon FDA approval of Cipla’s ANDA.

               94.     On information and belief, the use of Cipla’s ANDA Products in accordance

with and as directed by Cipla’s proposed labeling for those products would infringe at least claims

1, 10, and/or 20 of the ’510 patent, recited above.

               95.     On information and belief, Cipla plans and intends to, and will, actively

induce infringement of the ’510 patent when Cipla’s ANDA is approved, and plans and intends to,

and will, do so after approval.

               96.     On information and belief, Cipla knows that its ANDA Products and their

proposed labeling are especially made or adapted for use in infringing the ’510 patent and that its

ANDA Products and their proposed labeling are not suitable for substantial non-infringing use.

On information and belief, Cipla plans and intends to, and will, contribute to infringement of the

’510 patent after approval of Cipla’s ANDA.

               97.     The foregoing actions by Cipla constitute and/or will constitute

infringement of the ’510 patent, active inducement of infringement of the ’510 patent, and

contribution to the infringement by others of the ’510 patent.

               98.     On information and belief, Cipla has acted with full knowledge of the ’510

patent and without a reasonable basis for believing that it would not be liable for infringing the




                                                 20
Case 2:20-cv-10172-MCA-MAH Document 1 Filed 08/07/20 Page 21 of 39 PageID: 21



’510 patent, actively inducing infringement of the ’510 patent, and contributing to the infringement

by others of the ’510 patent.

                99.     Unless Cipla is enjoined from infringing the ’510 patent, actively inducing

infringement of the ’510 patent, and contributing to the infringement by others of the ’510 patent,

Plaintiffs will suffer irreparable injury. Plaintiffs have no adequate remedy at law.

                           COUNT V – INFRINGEMENT BY CIPLA
                       OF THE ’156 PATENT UNDER 35 U.S.C. § 271(e)(2)

                100.    Plaintiffs incorporate each of the preceding paragraphs 1–99 as if fully set

forth herein.

                101.    Cipla’s submission of Cipla’s ANDA for the purpose of obtaining approval

to engage in the commercial manufacture, use, offer for sale, sale, and/or importation of Cipla’s

ANDA Products prior to the expiration of the ’156 patent was an act of infringement of the ’156

patent under 35 U.S.C. § 271(e)(2)(A).

                102.    On information and belief, the manufacture, use, offer for sale, sale,

marketing, distribution, and/or importation of Cipla’s ANDA Products would infringe at least

claim 1 of the ’156 patent, recited above, either literally or under the doctrine of equivalents.

                103.    On information and belief, Cipla will engage in the manufacture, use, offer

for sale, sale, marketing, distribution, and/or importation of Cipla’s ANDA Products immediately

and imminently upon FDA approval of Cipla’s ANDA.

                104.    On information and belief, the use of Cipla’s ANDA Products in accordance

with and as directed by Cipla’s proposed labeling for those products would infringe at least claim

1 of the ’156 patent, recited above.




                                                 21
Case 2:20-cv-10172-MCA-MAH Document 1 Filed 08/07/20 Page 22 of 39 PageID: 22



                105.    On information and belief, Cipla plans and intends to, and will, actively

induce infringement of the ’156 patent when Cipla’s ANDA is approved, and plans and intends to,

and will, do so after approval.

                106.    On information and belief, Cipla knows that its ANDA Products and their

proposed labeling are especially made or adapted for use in infringing the ’156 patent and that its

ANDA Products and their proposed labeling are not suitable for substantial non-infringing use.

On information and belief, Cipla plans and intends to, and will, contribute to infringement of the

’156 patent after approval of Cipla’s ANDA.

                107.    The foregoing actions by Cipla constitute and/or will constitute

infringement of the ’156 patent, active inducement of infringement of the ’156 patent, and

contribution to the infringement by others of the ’156 patent.

                108.    On information and belief, Cipla has acted with full knowledge of the ’156

patent and without a reasonable basis for believing that it would not be liable for infringing the

’156 patent, actively inducing infringement of the ’156 patent, and contributing to the infringement

by others of the ’156 patent.

                109.    Unless Cipla is enjoined from infringing the ’156 patent, actively inducing

infringement of the ’156 patent, and contributing to the infringement by others of the ’156 patent,

Plaintiffs will suffer irreparable injury. Plaintiffs have no adequate remedy at law.

                           COUNT VI – INFRINGEMENT BY CIPLA
                       OF THE ’808 PATENT UNDER 35 U.S.C. § 271(e)(2)

                110.    Plaintiffs incorporate each of the preceding paragraphs 1–109 as if fully set

forth herein.

                111.    Cipla’s submission of Cipla’s ANDA for the purpose of obtaining approval

to engage in the commercial manufacture, use, offer for sale, sale, and/or importation of Cipla’s



                                                 22
Case 2:20-cv-10172-MCA-MAH Document 1 Filed 08/07/20 Page 23 of 39 PageID: 23



ANDA Products prior to the expiration of the ’808 patent was an act of infringement of the ’808

patent under 35 U.S.C. § 271(e)(2)(A).

               112.    On information and belief, the manufacture, use, offer for sale, sale,

marketing, distribution, and/or importation of Cipla’s ANDA Products would infringe at least

claim 1 of the ’808 patent, recited above, either literally or under the doctrine of equivalents.

               113.    On information and belief, Cipla will engage in the manufacture, use, offer

for sale, sale, marketing, distribution, and/or importation of Cipla’s ANDA Products immediately

and imminently upon FDA approval of Cipla’s ANDA.

               114.    On information and belief, the use of Cipla’s ANDA Products in accordance

with and as directed by Cipla’s proposed labeling for those products would infringe at least claim

1 of the ’808 patent, recited above.

               115.    On information and belief, Cipla plans and intends to, and will, actively

induce infringement of the ’808 patent when Cipla’s ANDA is approved, and plans and intends to,

and will, do so after approval.

               116.    On information and belief, Cipla knows that its ANDA Products and their

proposed labeling are especially made or adapted for use in infringing the ’808 patent and that its

ANDA Products and their proposed labeling are not suitable for substantial non-infringing use.

On information and belief, Cipla plans and intends to, and will, contribute to infringement of the

’808 patent after approval of Cipla’s ANDA.

               117.    The foregoing actions by Cipla constitute and/or will constitute

infringement of the ’808 patent, active inducement of infringement of the ’808 patent, and

contribution to the infringement by others of the ’808 patent.




                                                 23
Case 2:20-cv-10172-MCA-MAH Document 1 Filed 08/07/20 Page 24 of 39 PageID: 24



                118.   On information and belief, Cipla has acted with full knowledge of the ’808

patent and without a reasonable basis for believing that it would not be liable for infringing the

’808 patent, actively inducing infringement of the ’808 patent, and contributing to the infringement

by others of the ’808 patent.

                119.   Unless Cipla is enjoined from infringing the ’808 patent, actively inducing

infringement of the ’808 patent, and contributing to the infringement by others of the ’808 patent,

Plaintiffs will suffer irreparable injury. Plaintiffs have no adequate remedy at law.

           COUNT VII – DECLARATORY JUDGMENT OF INFRINGEMENT
                         BY CIPLA OF THE ’289 PATENT

                120.   Plaintiffs incorporate each of the preceding paragraphs 1–119 as if fully set

forth herein.

                121.   Cipla has knowledge of the ’289 patent.

                122.   On information and belief, the manufacture, use, offer for sale, sale,

marketing, distribution, and/or importation of Cipla’s ANDA Products would infringe at least

claim 1 of the ’289 patent, recited above, either literally or under the doctrine of equivalents.

                123.   On information and belief, Cipla will engage in the manufacture, use, offer

for sale, sale, marketing, distribution, and/or importation of Cipla’s ANDA Products with their

proposed labeling upon FDA approval of Cipla’s ANDA.

                124.   On information and belief, the use of Cipla’s ANDA Products in accordance

with and as directed by Cipla’s proposed labeling for those products would infringe at least claim

1 of the ’289 patent, recited above.

                125.   On information and belief, Cipla plans and intends to, and will, actively

induce infringement of the ’289 patent when Cipla’s ANDA is approved, and plans and intends to,

and will, do so after approval.



                                                 24
Case 2:20-cv-10172-MCA-MAH Document 1 Filed 08/07/20 Page 25 of 39 PageID: 25



               126.    On information and belief, Cipla knows that its ANDA Products and their

proposed labeling are especially made or adapted for use in infringing the ’289 patent and that its

ANDA Products and their proposed labeling are not suitable for substantial non-infringing use.

On information and belief, Cipla plans and intends to, and will, contribute to infringement of the

’289 patent after approval of Cipla’s ANDA.

               127.    The foregoing actions by Cipla constitute and/or will constitute

infringement of the ’289 patent, active inducement of infringement of the ’289 patent, and

contribution to the infringement by others of the ’289 patent.

               128.    On information and belief, Cipla has acted without a reasonable basis for

believing that it would not be liable for infringing the ’289 patent, actively inducing infringement

of the ’289 patent, and contributing to the infringement by others of the ’289 patent.

               129.    Accordingly, there is a real, substantial, and continuing case or controversy

between Plaintiffs and Cipla regarding whether Cipla’s manufacture, use, sale, offer for sale, or

importation into the United States of Cipla’s ANDA Products with their proposed labeling

according to Cipla’s ANDA will infringe at least claim 1 of the ’289 patent, recited above, and

whether said claims of the ’289 patent are valid.

               130.    Plaintiffs should be granted a declaratory judgment that the making, using,

sale, offer for sale, and importation into the United States of Cipla’s ANDA Products with their

proposed labeling would infringe, actively induce the infringement of, and contribute to the

infringement by others of the ’289 patent and that the claims of the ’289 patent are valid.

               131.    Cipla should be enjoined from infringing the ’289 patent, actively inducing

infringement of the ’289 patent, and contributing to the infringement by others of the ’289 patent;

otherwise Plaintiffs will suffer irreparable injury. Plaintiffs have no adequate remedy at law.




                                                25
Case 2:20-cv-10172-MCA-MAH Document 1 Filed 08/07/20 Page 26 of 39 PageID: 26



           COUNT VIII – DECLARATORY JUDGMENT OF INFRINGEMENT
                         BY CIPLA OF THE ’587 PATENT

                132.   Plaintiffs incorporate each of the preceding paragraphs 1–131 as if fully set

forth herein.

                133.   Cipla has knowledge of the ’587 patent.

                134.   On information and belief, the manufacture, use, offer for sale, sale,

marketing, distribution, and/or importation of Cipla’s ANDA Products would infringe at least

claims 1, 12, and/or 13 of the ’587 patent, recited above, either literally or under the doctrine of

equivalents.

                135.   On information and belief, Cipla will engage in the manufacture, use, offer

for sale, sale, marketing, distribution, and/or importation of Cipla’s ANDA Products with their

proposed labeling upon FDA approval of Cipla’s ANDA.

                136.   On information and belief, the use of Cipla’s ANDA Products in accordance

with and as directed by Cipla’s proposed labeling for those products would infringe at least claims

1, 12, and/or 13 of the ’587 patent, recited above.

                137.   On information and belief, Cipla plans and intends to, and will, actively

induce infringement of the ’587 patent when Cipla’s ANDA is approved, and plans and intends to,

and will, do so after approval.

                138.   On information and belief, Cipla knows that its ANDA Products and their

proposed labeling are especially made or adapted for use in infringing the ’587 patent and that its

ANDA Products and their proposed labeling are not suitable for substantial non-infringing use.

On information and belief, Cipla plans and intends to, and will, contribute to infringement of the

’587 patent after approval of Cipla’s ANDA.




                                                 26
Case 2:20-cv-10172-MCA-MAH Document 1 Filed 08/07/20 Page 27 of 39 PageID: 27



                139.   The foregoing actions by Cipla constitute and/or will constitute

infringement of the ’587 patent, active inducement of infringement of the ’587 patent, and

contribution to the infringement by others of the ’587 patent.

                140.   On information and belief, Cipla has acted without a reasonable basis for

believing that it would not be liable for infringing the ’587 patent, actively inducing infringement

of the ’587 patent, and contributing to the infringement by others of the ’587 patent.

                141.   Accordingly, there is a real, substantial, and continuing case or controversy

between Plaintiffs and Cipla regarding whether Cipla’s manufacture, use, sale, offer for sale, or

importation into the United States of Cipla’s ANDA Products with their proposed labeling

according to Cipla’s ANDA will infringe at least claims 1, 12, and/or 13 of the ’587 patent, recited

above, and whether said claims of the ’587 patent are valid.

                142.   Plaintiffs should be granted a declaratory judgment that the making, using,

sale, offer for sale, and importation into the United States of Cipla’s ANDA Products with their

proposed labeling would infringe, actively induce the infringement of, and contribute to the

infringement by others of the ’587 patent and that the claims of the ’587 patent are valid.

                143.   Cipla should be enjoined from infringing the ’587 patent, actively inducing

infringement of the ’587 patent, and contributing to the infringement by others of the ’587 patent;

otherwise Plaintiffs will suffer irreparable injury. Plaintiffs have no adequate remedy at law.

            COUNT IX – DECLARATORY JUDGMENT OF INFRINGEMENT
                         BY CIPLA OF THE ’509 PATENT

                144.   Plaintiffs incorporate each of the preceding paragraphs 1–143 as if fully set

forth herein.

                145.   Cipla has knowledge of the ’509 patent.




                                                27
Case 2:20-cv-10172-MCA-MAH Document 1 Filed 08/07/20 Page 28 of 39 PageID: 28



               146.    On information and belief, the manufacture, use, offer for sale, sale,

marketing, distribution, and/or importation of Cipla’s ANDA Products would infringe at least

claim 1 of the ’509 patent, recited above, either literally or under the doctrine of equivalents.

               147.    On information and belief, Cipla will engage in the manufacture, use, offer

for sale, sale, marketing, distribution, and/or importation of Cipla’s ANDA Products with their

proposed labeling upon FDA approval of Cipla’s ANDA.

               148.    On information and belief, the use of Cipla’s ANDA Products in accordance

with and as directed by Cipla’s proposed labeling for those products would infringe at least claim

1 of the ’509 patent, recited above.

               149.    On information and belief, Cipla plans and intends to, and will, actively

induce infringement of the ’509 patent when Cipla’s ANDA is approved, and plans and intends to,

and will, do so after approval.

               150.    On information and belief, Cipla knows that its ANDA Products and their

proposed labeling are especially made or adapted for use in infringing the ’509 patent and that its

ANDA Products and their proposed labeling are not suitable for substantial non-infringing use.

On information and belief, Cipla plans and intends to, and will, contribute to infringement of the

’509 patent after approval of Cipla’s ANDA.

               151.    The foregoing actions by Cipla constitute and/or will constitute

infringement of the ’509 patent, active inducement of infringement of the ’509 patent, and

contribution to the infringement by others of the ’509 patent.

               152.    On information and belief, Cipla has acted without a reasonable basis for

believing that it would not be liable for infringing the ’509 patent, actively inducing infringement

of the ’509 patent, and contributing to the infringement by others of the ’509 patent.




                                                 28
Case 2:20-cv-10172-MCA-MAH Document 1 Filed 08/07/20 Page 29 of 39 PageID: 29



                153.   Accordingly, there is a real, substantial, and continuing case or controversy

between Plaintiffs and Cipla regarding whether Cipla’s manufacture, use, sale, offer for sale, or

importation into the United States of Cipla’s ANDA Products with their proposed labeling

according to Cipla’s ANDA will infringe at least claim 1 of the ’509 patent, recited above, and

whether said claims of the ’509 patent are valid.

                154.   Plaintiffs should be granted a declaratory judgment that the making, using,

sale, offer for sale, and importation into the United States of Cipla’s ANDA Products with their

proposed labeling would infringe, actively induce the infringement of, and contribute to the

infringement by others of the ’509 patent and that the claims of the ’509 patent are valid.

                155.   Cipla should be enjoined from infringing the ’509 patent, actively inducing

infringement of the ’509 patent, and contributing to the infringement by others of the ’509 patent;

otherwise Plaintiffs will suffer irreparable injury. Plaintiffs have no adequate remedy at law.

               COUNT X – DECLARATORY JUDGMENT OF INFRINGEMENT
                           BY CIPLA OF THE ’510 PATENT

                156.   Plaintiffs incorporate each of the preceding paragraphs 1–155 as if fully set

forth herein.

                157.   Cipla has knowledge of the ’510 patent.

                158.   On information and belief, the manufacture, use, offer for sale, sale,

marketing, distribution, and/or importation of Cipla’s ANDA Products would infringe at least

claims 1, 10, and/or 20 of the ’510 patent, recited above, either literally or under the doctrine of

equivalents.

                159.   On information and belief, Cipla will engage in the manufacture, use, offer

for sale, sale, marketing, distribution, and/or importation of Cipla’s ANDA Products with their

proposed labeling upon FDA approval of Cipla’s ANDA.



                                                29
Case 2:20-cv-10172-MCA-MAH Document 1 Filed 08/07/20 Page 30 of 39 PageID: 30



               160.    On information and belief, the use of Cipla’s ANDA Products in accordance

with and as directed by Cipla’s proposed labeling for those products would infringe at least claims

1, 10, and/or 20 of the ’510 patent, recited above.

               161.    On information and belief, Cipla plans and intends to, and will, actively

induce infringement of the ’510 patent when Cipla’s ANDA is approved, and plans and intends to,

and will, do so after approval.

               162.    On information and belief, Cipla knows that its ANDA Products and their

proposed labeling are especially made or adapted for use in infringing the ’510 patent and that its

ANDA Products and their proposed labeling are not suitable for substantial non-infringing use.

On information and belief, Cipla plans and intends to, and will, contribute to infringement of the

’510 patent after approval of Cipla’s ANDA.

               163.    The foregoing actions by Cipla constitute and/or will constitute

infringement of the ’510 patent, active inducement of infringement of the ’510 patent, and

contribution to the infringement by others of the ’510 patent.

               164.    On information and belief, Cipla has acted without a reasonable basis for

believing that it would not be liable for infringing the ’510 patent, actively inducing infringement

of the ’510 patent, and contributing to the infringement by others of the ’510 patent.

               165.    Accordingly, there is a real, substantial, and continuing case or controversy

between Plaintiffs and Cipla regarding whether Cipla’s manufacture, use, sale, offer for sale, or

importation into the United States of Cipla’s ANDA Products with their proposed labeling

according to Cipla’s ANDA will infringe at least claims 1, 10, and/or 20 of the ’510 patent, recited

above, and whether said claims of the ’510 patent are valid.




                                                 30
Case 2:20-cv-10172-MCA-MAH Document 1 Filed 08/07/20 Page 31 of 39 PageID: 31



                166.   Plaintiffs should be granted a declaratory judgment that the making, using,

sale, offer for sale, and importation into the United States of Cipla’s ANDA Products with their

proposed labeling would infringe, actively induce the infringement of, and contribute to the

infringement by others of the ’510 patent and that the claims of the ’510 patent are valid.

                167.   Cipla should be enjoined from infringing the ’510 patent, actively inducing

infringement of the ’510 patent, and contributing to the infringement by others of the ’510 patent;

otherwise Plaintiffs will suffer irreparable injury. Plaintiffs have no adequate remedy at law.

            COUNT XI – DECLARATORY JUDGMENT OF INFRINGEMENT
                         BY CIPLA OF THE ’156 PATENT

                168.   Plaintiffs incorporate each of the preceding paragraphs 1–167 as if fully set

forth herein.

                169.   Cipla has knowledge of the ’156 patent.

                170.   On information and belief, the manufacture, use, offer for sale, sale,

marketing, distribution, and/or importation of Cipla’s ANDA Products would infringe of at least

claim 1 of the ’156 patent, recited above, either literally or under the doctrine of equivalents.

                171.   On information and belief, Cipla will engage in the manufacture, use, offer

for sale, sale, marketing, distribution, and/or importation of Cipla’s ANDA Products with their

proposed labeling upon FDA approval of Cipla’s ANDA.

                172.   On information and belief, the use of Cipla’s ANDA Products in accordance

with and as directed by Cipla’s proposed labeling for those products would infringe at least claim

1 of the ’156 patent, recited above.

                173.   On information and belief, Cipla plans and intends to, and will, actively

induce infringement of the ’156 patent when Cipla’s ANDA is approved, and plans and intends to,

and will, do so after approval.



                                                 31
Case 2:20-cv-10172-MCA-MAH Document 1 Filed 08/07/20 Page 32 of 39 PageID: 32



               174.    On information and belief, Cipla knows that its ANDA Products and their

proposed labeling are especially made or adapted for use in infringing the ’156 patent and that its

ANDA Products and their proposed labeling are not suitable for substantial non-infringing use.

On information and belief, Cipla plans and intends to, and will, contribute to infringement of the

’156 patent after approval of Cipla’s ANDA.

               175.    The foregoing actions by Cipla constitute and/or will constitute

infringement of the ’156 patent, active inducement of infringement of the ’156 patent, and

contribution to the infringement by others of the ’156 patent.

               176.    On information and belief, Cipla has acted without a reasonable basis for

believing that it would not be liable for infringing the ’156 patent, actively inducing infringement

of the ’156 patent, and contributing to the infringement by others of the ’156 patent.

               177.    Accordingly, there is a real, substantial, and continuing case or controversy

between Plaintiffs and Cipla regarding whether Cipla’s manufacture, use, sale, offer for sale, or

importation into the United States of Cipla’s ANDA Products with their proposed labeling

according to Cipla’s ANDA will infringe at least claim 1 of the ’156 patent, recited above, and

whether one or said claims of the ’156 patent are valid.

               178.    Plaintiffs should be granted a declaratory judgment that the making, using,

sale, offer for sale, and importation into the United States of Cipla’s ANDA Products with their

proposed labeling would infringe, actively induce the infringement of, and contribute to the

infringement by others of the ’156 patent and that the claims of the ’156 patent are valid.

               179.    Cipla should be enjoined from infringing the ’156 patent, actively inducing

infringement of the ’156 patent, and contributing to the infringement by others of the ’156 patent;

otherwise Plaintiffs will suffer irreparable injury. Plaintiffs have no adequate remedy at law.




                                                32
Case 2:20-cv-10172-MCA-MAH Document 1 Filed 08/07/20 Page 33 of 39 PageID: 33



           COUNT XII – DECLARATORY JUDGMENT OF INFRINGEMENT
                         BY CIPLA OF THE ’808 PATENT

                180.   Plaintiffs incorporate each of the preceding paragraphs 1–179 as if fully set

forth herein.

                181.   Cipla has knowledge of the ’808 patent.

                182.   On information and belief, the manufacture, use, offer for sale, sale,

marketing, distribution, and/or importation of Cipla’s ANDA Products would infringe at least

claim 1 of the ’808 patent, recited above, either literally or under the doctrine of equivalents.

                183.   On information and belief, Cipla will engage in the manufacture, use, offer

for sale, sale, marketing, distribution, and/or importation of Cipla’s ANDA Products with their

proposed labeling upon FDA approval of Cipla’s ANDA.

                184.   On information and belief, the use of Cipla’s ANDA Products in accordance

with and as directed by Cipla’s proposed labeling for those products would infringe at least claim

1 of the ’808 patent, recited above.

                185.   On information and belief, Cipla plans and intends to, and will, actively

induce infringement of the ’808 patent when Cipla’s ANDA is approved, and plans and intends to,

and will, do so after approval.

                186.   On information and belief, Cipla knows that its ANDA Products and their

proposed labeling are especially made or adapted for use in infringing the ’808 patent and that its

ANDA Products and their proposed labeling are not suitable for substantial non-infringing use.

On information and belief, Cipla plans and intends to, and will, contribute to infringement of the

’808 patent after approval of Cipla’s ANDA.




                                                 33
Case 2:20-cv-10172-MCA-MAH Document 1 Filed 08/07/20 Page 34 of 39 PageID: 34



               187.    The foregoing actions by Cipla constitute and/or will constitute

infringement of the ’808 patent, active inducement of infringement of the ’808 patent, and

contribution to the infringement by others of the ’808 patent.

               188.    On information and belief, Cipla has acted without a reasonable basis for

believing that it would not be liable for infringing the ’808 patent, actively inducing infringement

of the ’808 patent, and contributing to the infringement by others of the ’808 patent.

               189.    Accordingly, there is a real, substantial, and continuing case or controversy

between Plaintiffs and Cipla regarding whether Cipla’s manufacture, use, sale, offer for sale, or

importation into the United States of Cipla’s ANDA Products with their proposed labeling

according to Cipla’s ANDA will infringe at least claim 1 of the ’808 patent, recited above, and

whether said claims of the ’808 patent are valid.

               190.    Plaintiffs should be granted a declaratory judgment that the making, using,

sale, offer for sale, and importation into the United States of Cipla’s ANDA Products with their

proposed labeling would infringe, actively induce the infringement of, and contribute to the

infringement by others of the ’808 patent and that the claims of the ’808 patent are valid.

               191.    Cipla should be enjoined from infringing the ’808 patent, actively inducing

infringement of the ’808 patent, and contributing to the infringement by others of the ’808 patent;

otherwise Plaintiffs will suffer irreparable injury. Plaintiffs have no adequate remedy at law.

                                    PRAYER FOR RELIEF

               WHEREFORE, Plaintiffs request the following relief:

               (a)     A judgment that Cipla has infringed, will infringe, and will induce and

                       contribute to infringement of each of the Patents-in-Suit

               (b)     A judgment that the Patents-in-Suit are valid and enforceable;




                                                34
Case 2:20-cv-10172-MCA-MAH Document 1 Filed 08/07/20 Page 35 of 39 PageID: 35



            (c)   A judgment pursuant to, among other things, 35 U.S.C. § 271(e)(4)(A)

                  ordering that the effective date of any FDA approval for Cipla to make, use,

                  offer for sale, sell, market, distribute, or import Cipla’s ANDA Products, or

                  any product or compound the making, using, offering for sale, sale,

                  marketing, distribution, or importation of which infringes the Patents-in-

                  Suit, shall not be earlier than the latest of the expiration dates of the Patents-

                  in-Suit, inclusive of any extension(s) and additional period(s) of exclusivity;

            (d)   A preliminary and permanent injunction pursuant to, among other things,

                  35 U.S.C. §§ 271(e)(4)(B) and 283 enjoining Cipla, its officers, agents,

                  servants, employees and attorneys, and all persons acting in concert with

                  them, from making, using, selling, offering for sale, marketing, distributing,

                  or importing Cipla’s ANDA Products, or any product the making, using,

                  offering for sale, sale, marketing, distribution, or importation of which

                  infringes the Patents-in-Suit, or the inducement of or the contribution to any

                  of the foregoing, prior to the latest of the expiration dates of the Patents-in-

                  Suit, inclusive of any extension(s) and additional period(s) of exclusivity;

            (e)   A judgment declaring that making, using, selling, offering for sale,

                  marketing, distributing, or importing Cipla’s ANDA Products, or any

                  product or compound the making, using, offering for sale, sale, marketing,

                  distribution, or importation of which infringes the Patents-in-Suit, prior to

                  the expiration date of the Patents-in-Suit, respectively, will infringe,

                  actively induce infringement of, and/or contribute to the infringement by

                  others of the Patents-in-Suit;




                                             35
Case 2:20-cv-10172-MCA-MAH Document 1 Filed 08/07/20 Page 36 of 39 PageID: 36



            (f)   An award of Plaintiffs’ damages or other monetary relief to compensate

                  Plaintiffs if Cipla engages in the manufacture, use, offer for sale, sale,

                  marketing, distribution, or importation of Cipla’s ANDA Products, or any

                  product the making, using, offering for sale, sale, marketing, distribution,

                  or importation of which infringes the Patents-in-Suit, or the inducement of

                  or the contribution to any of the foregoing, prior to the latest of the

                  expiration dates of the Patents-in-Suit, inclusive of any extension(s) and

                  additional period(s) of exclusivity, in accordance with 35 U.S.C.

                  § 271(e)(4)(C);

            (g)   A declaration that this case is an exceptional case and an award of attorneys’

                  fees pursuant to 35 U.S.C. § 285;

            (h)   An award of Plaintiffs’ costs and expenses in this action; and

            (i)   Such further and other relief as this Court may deem just and proper.




                                           36
Case 2:20-cv-10172-MCA-MAH Document 1 Filed 08/07/20 Page 37 of 39 PageID: 37




 Dated: August 7, 2020                    WALSH PIZZI O’REILLY FALANGA LLP


                                          /s/ Liza M. Walsh
                                          Liza M. Walsh
                                          Katelyn O’Reilly
 OF COUNSEL:                              William T. Walsh, Jr.WALSH PIZZI O’REILLY
 David I. Berl                            FALANGA LLP
 Elise M. Baumgarten                      100 Mulberry Street, 15th Floor
 Kathryn S. Kayali                        Newark, New Jersey 07102
 Ben Picozzi                              (973) 757-1100
 WILLIAMS & CONNOLLY LLP
 725 Twelfth Street, N.W.                 Attorneys for Plaintiffs Teva Branded
 Washington, DC 20005                     Pharmaceutical Products R&D, Inc. and
 (202) 434-5000                           Norton (Waterford) Ltd.

 Attorneys for Plaintiffs Teva Branded
 Pharmaceutical Products R&D, Inc. and
 Norton (Waterford) Ltd.




                                         37
Case 2:20-cv-10172-MCA-MAH Document 1 Filed 08/07/20 Page 38 of 39 PageID: 38



                                 Local Rule 11.2 Certification

        We hereby certify that, to the best of our knowledge, the matter in controversy is not the
subject of any action pending in any court or of any arbitration or administrative proceeding.


 Dated: August 7, 2020                            WALSH PIZZI O’REILLY FALANGA LLP


                                                  /s/ Liza M. Walsh
                                                  Liza M. Walsh
                                                  Katelyn O’Reilly
 OF COUNSEL:                                      William T. Walsh, Jr.
 David I. Berl                                    WALSH PIZZI O’REILLY FALANGA LLP
 Elise M. Baumgarten                              100 Mulberry Street, 15th Floor
 Kathryn S. Kayali                                Newark, New Jersey 07102
 Ben Picozzi                                      (973) 757-1100
 WILLIAMS & CONNOLLY LLP
 725 Twelfth Street, N.W.                         Attorneys for Plaintiffs Teva Branded
 Washington, DC 20005                             Pharmaceutical Products R&D, Inc. and
 (202) 434-5000                                   Norton (Waterford) Ltd.

 Attorneys for Plaintiffs Teva Branded
 Pharmaceutical Products R&D, Inc. and
 Norton (Waterford) Ltd.




                                               38
Case 2:20-cv-10172-MCA-MAH Document 1 Filed 08/07/20 Page 39 of 39 PageID: 39



                                Local Rule 201.1 Certification

        We hereby certify that the above captioned matter is not subject to compulsory arbitration
in that Plaintiffs seek, inter alia, injunctive relief.


 Dated: August 7, 2020                            WALSH PIZZI O’REILLY FALANGA LLP


                                                  /s/ Liza M. Walsh
                                                  Liza M. Walsh
                                                  Katelyn O’Reilly
 OF COUNSEL:                                      William T. Walsh, Jr.
 David I. Berl                                    WALSH PIZZI O’REILLY FALANGA LLP
 Elise M. Baumgarten                              100 Mulberry Street, 15th Floor
 Kathryn S. Kayali                                Newark, New Jersey 07102
 Ben Picozzi                                      (973) 757-1100
 WILLIAMS & CONNOLLY LLP
 725 Twelfth Street, N.W.                         Attorneys for Plaintiffs Teva Branded
 Washington, DC 20005                             Pharmaceutical Products R&D, Inc. and
 (202) 434-5000                                   Norton (Waterford) Ltd.

 Attorneys for Plaintiffs Teva Branded
 Pharmaceutical Products R&D, Inc. and
 Norton (Waterford) Ltd.




                                               39
